IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00350-CV

QUEEN'PRINYAH GODIAH NMIAA PAYNE'S EL-BEY,
                                   Appellant
v.

SHEILA ROBINSON-ZENON,
THE FEDERAL SAVINGS BANK ADT,
                                                            Appellees



              From the Supreme Court of the State of New York
                            County of Dutchess
                         Trial Court No. 2021-00363


                           MEMORANDUM OPINION

       Queen'Prinyah Godiah NMIAA Payne's El-Bey attempts to appeal a dismissal

order rendered by the Supreme Court of the State of New York. By letter, the Clerk of

this Court informed El-Bey that her appeal was subject to dismissal because this Court

has no jurisdiction of an appeal from another state’s court order. See TEX. CONT. art. V, §

6; TEX. GOV'T CODE § 22.201. In the same letter, the Clerk warned El-Bey that the appeal

would be dismissed unless El-Bey responded showing grounds for continuing the
appeal. El-Bey has not shown grounds for continuing the appeal.

       Also in the same letter, the Clerk warned El-Bey that this proceeding may be

determined to be frivolous and then be used in deciding whether El-Bey is a vexatious

litigant unless El-Bey explained why this proceeding should not be determined to be

frivolous. El-Bey has not explained why this proceeding should not be determined to be

frivolous.

       Accordingly, this proceeding is determined to be frivolous, and it is dismissed for

want of jurisdiction.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed December 7, 2022
[CV06]




El-Bey v. Robinson-Zenon                                                            Page 2